Exhibit 99.1 101 Main St. P.O. Box 1628 Lafayette, IN 47902 (765) 742-1064 www.LSBANK.com lsbmail@LSBANK.com FOR IMMEDIATE RELEASE For further information contact: Randolph F. Williams President/CEO (765) 742-1064 Fax: (765) 429-5932 LSB Financial Corp. Announces First Quarter Results May 8, 2012, Lafayette, IN - LSB Financial Corp. (NASDAQ:LSBI), the parent company of Lafayette Savings Bank, FSB, today reported quarterly earnings of $595,000 or $0.38 diluted earnings per share compared to $205,000 or $0.13 diluted earnings per share a year earlier.The major contributor to the bank’s performance was a $576,000 decrease in the provision for loan losses, a 49% improvement over last year.In addition, the gain on the sale of mortgage loans increased $242,000 in the first quarter on the sale of $14 million loans.Interest income totaled $4.2 million while interest expense continues to fall reaching $910,000 for the first quarter of 2012 compared to $1.1 million for the same period in 2011.Randolph F. Williams, president and CEO stated, “The core performance of the bank is solid.The 4.12% net interest margin for this quarter continues to be very favorable.” A positive factor this quarter was the loan loss provision of $600,000 in the first quarter, compared to a provision of $1,176,000 in the same quarter last year.While we had charge offs of $631,000 this quarter, again primarily because of low appraisal results, we believe the $5.3 million loan loss reserve is adequate for any probable losses in our portfolio.At quarter end, non-performing assets totaled $12.8 million or 3.44% of total assets, compared to $13.8 million or 3.79%, at the end of 2011.Williams continued, “We believe it is important as we continue to work with our borrowers that we also prudently set aside reserves.The $12.8 million of non-performing assets includes $5.8 million loans where the borrower has been able to resume payments but because of regulatory guidelines must remain categorized as non-performing for at least six months to show a pattern of performance.This quarter we were able to upgrade several loans from this status and expect to see more progress in the coming quarters.The loan loss reserve now stands at 41.5% of the non-performing assets.The level of OREO (other real estate owned) is $599,000, an improvement from $1.7 million at year-end.” The bank continues to maintain a strong capital base with a capital-to-asset ratio at March 31, 2012 of 9.90% and a risk-based capital ratio of 15.01%, both of which are well above the current definition of “well-capitalized” as defined by the bank regulators.Once the new capital requirements mandated under the Dodd-Frank Act become known, we will be better able to set our longer term capital targets. The closing market price of LSB stock on May 7, 2012 was $16.96 per share as reported by the Nasdaq Global Market. LSB FINANCIAL CORP. SELECTED CONSOLIDATED FINANCIAL INFORMATION (Dollars in thousands except share and per share amounts) Selected balance sheet data: Three months ended March 31, 2012 Year ended December 31, 2011 Cash and due from banks $ $ Interest bearing deposits Interest bearing Time Deposits 0 Securities available-for-sale Loans held for sale Net portfolio loans Allowance for loan losses Premises and equipment, net Federal Home Loan Bank stock, at cost Bank owned life insurance Other assets Total assets Deposits Advances from Federal Home Loan Bank Other liabilities Total liabilities Shareholders’ equity Book value per share $ $ Equity / assets % % Total shares outstanding Asset quality data: Total non-accruing loans $ $ Non-accruing loans 90 or more days past due Loans past due 90 days still on accrual Non-accruing loans less than 90 days past due Other real estate / assets owned Total non-performing assets Non-performing loans / total loans % % Non-performing assets / total assets % % Allowance for loan losses / non-performing loans % % Allowance for loan losses / non-performing assets % % Allowance for loan losses / total loans % % Loans charged off (quarter-to-date and year-to-date, respectively) $ $ Recoveries on loans previously charged off 5 67 Three months ended March 31, Selected operating data: Total interest income $ $ Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Deposit account service charges Gain on sale of mortgage loans Net (loss) on sale of real estate owned ) ) Other non-interest income Total non-interest income Non-interest expense: Salaries and benefits Occupancy and equipment, net Computer service Advertising 88 58 Other Total non-interest expense Income before income taxes Income tax expense 86 Net income Other comprehensive income (loss) ) 22 Comprehensive income $ $ Weighted average number of diluted shares Diluted earnings per share $ $ Return on average equity % % Return on average assets % % Average earning assets $ $ Net interest margin % % Efficiency ratio % %
